P-1 07/14 SUPPLEMENT DATED JULY 11, 2014 TO THE PROSPECTUS DATED JANUARY 1, 2014 OF FRANKLIN PELAGOS COMMODITIES STRATEGY FUND (Franklin Alternative Strategies Funds) The prospectus is amended as follows: I. The “Fund Summary – Investment Manager” section on page 10 is replaced with the following: Investment Manager Franklin Alternative Strategies Advisers, LLC (FASA) II. The “Fund Summary – Portfolio Manager” section on page 10 is replaced with the following: Stephen P. Burke Executive Vice President and Chief Compliance Officer of FASA and a portfolio manager of the Fund since inception (December 2011). John C. Pickart, CFA Executive Vice President and Chief Financial Officer of FASA and a portfolio manager of the Fund since inception (December 2011). Wayne D. Ryan, CAIA Head of Global Trading of FASA and a portfolio manager of the Fund since inception (December 2011) III. The “Fund Details – Management” section beginning on page 23 is replaced with the following: Franklin Alternative Strategies Advisers, LLC (FASA) (formerly, Pelagos Capital Management, LLC (Pelagos)), One International Place, Boston, MA 02110, serves as the Fund’s investment manager. FASA is a wholly owned subsidiary of Franklin Templeton Institutional, LLC, which is an indirect subsidiary of Franklin Resources, Inc. (Resources). Together, FASA and its affiliates manage, as of May 31, 2014, over $908 billion in assets, and have been in the investment management business since 1947. The Fund is managed by a team of dedicated professionals focused on commodity-linked derivative investments. The portfolio managers of the Fund are as follows: STEPHEN P. BURKE Executive Vice President and Chief Compliance Officer of FASA Mr.
